IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,491


EX PARTE SERIGNE SAMBE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-2001-1143-B IN THE 158TH DISTRICT COURT

FROM DENTON COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to five years' imprisonment.  The Second Court of Appeals affirmed his
conviction. Sambe v. State, No. 02-02-097-CR (Tex. App. - Fort Worth, delivered March 27, 2003,
no pet.).  

	Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance
because counsel failed to timely notify Applicant that his conviction had been affirmed.  We
remanded this application to the trial court for findings of fact and conclusions of law.
	Appellate counsel failed to respond to a grievance against him based on this allegation, and
the trial court has entered findings of fact and conclusions of law that appellate counsel failed to
timely notify Applicant that his conviction had been affirmed.  The trial court recommends that relief
be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the Second Court of Appeals in Cause No. 02-02-097-CR that affirmed his conviction
in Case No. F-2001-1143-B from the 158th Judicial District Court of Denton County, Texas. 
Applicant shall file his petition for discretionary review with the Second Court of Appeals within
30 days of the date on which this Court's mandate issues.
	Applicant's remaining claims are dismissed.  See Ex parte Torres, 943 S.W.2d 469 (Tex.
Crim. App. 1997).

Delivered: September 13, 2006
Do not publish